Fat, J., concurring: Although I agree with the result reached by the majority, I find myself unable to completely agree with their reasoning. I do not have any difficulty with the majority’s conclusion that the petitioners were not required to accept the lodging provided by their employer as a condition of their employment. This alone is sufficient for the issue involved to be decided against petitioners. I feel the opinion should have ended at this point. However, the majority does not stop here, but proceeds to find that the company houses were not located “on the business premises” of Packard Mills. It is with this finding that I cannot agree. I believe that the Anderson decision, discussed by the majority, reached the right result and that it is controlling here insofar as the question of business premises is concerned. The houses owned by Packard Mills and lived in by petitioners in the instant case are as much a part of the business premises as was the house in question in the Anderson case. As the distance between the living quarters and the actual place where the employee performs his duties becomes greater, it becomes more difficult to find that the living quarters were furnished as a convenience for the employer or that the employee was required to accept the lodging as a condition of his employment. However, the living quarters may still, nevertheless, be on the business premises of the employer, as is the case here. Fisher, J.,* agrees with this concurring opinion.